                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Kim L. Harper,                        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:18-cv-00283-MR-WCM
                                       )
                  vs.                  )
                                       )
 Sonya G. Thomas, Rochelle Harper      )
 Greenidge, and Beth Harper            )
 Rodriguez,                            )
              Defendants.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2019 Order.

                                               January 22, 2019
